 
Exhibit 10.11
 
Summary Description
 
Management Performance Plan 2010 Payable 2011
 
Effective January 1, 2010
 
Objective
 
The objective of the Management Performance Plan is to provide incentive to all
eligible employees of FBL Financial Group, Inc., in the form of an annual cash
payment, for the achievement of a predetermined set of corporate goals. The
goals may apply to operations and results of the entire enterprise or may apply
to a segment of the business or the operations within a geographical area of the
business. Payment of cash incentives pursuant to achievement of the goals will
be subject to the Company meeting triggers pre-established by the Management
Development and Compensation Committee. Triggers may relate to profitability,
stability, positive surplus and levels of capital, among other matters, and may
be applied across the Company or by defined groups within the Company. In
addition, the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion. 
 
Administration 
 
The Management Performance Plan is approved annually by the Board of Directors
through the Management Development and Compensation Committee. The program will
be administered under the sponsorship of the company's Goals Committee, to
consist of the FBL Management Team, subject to oversight of the Management
Development and Compensation Committee.
 
Corporate Goals
 
Each plan year, the Board of Directors through the Management Development and
Compensation Committee will authorize a set of corporate goals as the measure of
performance necessary to receive the cash incentive. The performance goals will
focus on key metrics for growth, efficiency, and profitability. The goals and
weighting of goals may differ for various business segments, teams or
individuals within the overall Company, as deemed appropriate by the Management
Development and Compensation Committee.
 
Attainment of Goals
 
Each goal will be measured separately in the determination of the attainment
level. The actual value assigned to each goal (which determines the cash
incentive eligible to employees) depends on the level of achievement of each
corporate goal. 
 
Employees are divided in Tiers and Groups, based upon salary grade, as defined
below. For Tier I, Group IV and Tiers II and III, if 75 percent or more of a
goal is achieved, then its actual value can range from 75 to 150 percent of the
base value, depending on the level of attainment.
 
Threshold - The minimum level of achievement at which a cash incentive is
provided.
 
75% of base value paid at threshold level


1


--------------------------------------------------------------------------------

 
Target - The level of achievement that is targeted for each goal.
 
100% of base value paid at target level

 
Cap - The level of achievement at or above which the maximum cash incentive is
provided.
 
150% of base value paid at cap level

 
For Tier I, Groups I, II and III, if 75 percent or more of a goal is achieved,
then its actual value can range from 50 to 200 percent of the base value,
depending on the level of attainment. 
    
Threshold - The minimum level of achievement at which a cash incentive is
provided.
 
50% of base value paid at threshold level

 
Target - The level of achievement that is targeted for each goal.
 
100% of base value paid at target level

    
Cap - The level of achievement at or above which the maximum cash incentive is
provided.
    
200% of base value paid at cap level

 
Tiers, Groups and base salary target
 
Tier I
 
Group 1 - 60% target
 
Chief Executive Officer; Chief Financial Officer; Executive Vice President,
Operations; Executive Vice President, Marketing & Distribution; Executive Vice
President, Farm Bureau Life; Vice President, General Counsel and
Secretary;                         
 
Tier I 
 
Group II - 45% target
 
Executive Vice President, Chief Investment Officer; Chief Actuary; Vice
President - Information Technology; Vice President - Strategy & Business
Development; Vice President - Finance
 

2


--------------------------------------------------------------------------------

 
Tier I
 
Group III - 40% target
 
Vice President - EquiTrust
 
Tier I
Group IV - 33% target         
Executive Group - Grade 50 employees
 
Tier II - 15% target                      
Grade 45         
All participants                          
Tier III - 12% target          
Grade 44                          
All participants
 
Any changes to this plan that are needed as the result of changes to existing
job titles, reclassification of existing positions or the creation of management
positions not covered by this plan, may be made by the Chief Executive Officer
in consultation with the chair of the Management Development and Compensation
Committee.
 
Eligible Participants
 
Participation in the Management Performance Plan includes full-time, salary
grade 44 and above employees of FBL Financial Group, Inc. who are classified as
active employment status as of the last working day of the plan year. The plan
does not cover employees participating in an employee incentive plan, crop
insurance incentive plan or any other non-equity incentive-eligible program.
 
1. Part-time or high-time, salary grade 44 and above employees of FBL Financial
Group, Inc. are not eligible to participate in the Management Performance Plan.
 
2. Agents, Agency Managers, temporary employees, independent contractors, per
diem adjusters, and leased employees are not eligible to participate in the
Management Performance Plan.
 
3. For employees who transfer from full-time, grade 44+ to part-time or
high-time during the year, the cash incentive will be prorated based upon
completed service as an eligible employee during the plan year. For employees
who transfer from full-time, grade 44+ to temporary, all rights to a cash
incentive will be forfeited.
 
4. Cash incentive payments for eligible newly hired employees or current
employees who become eligible for the Management Performance Plan during the
plan year will be prorated based upon completed service as an eligible employee
during the plan year.
 

3


--------------------------------------------------------------------------------

 
5. In the event an employee's active employment terminates prior to the last
working day of the plan year by reason of retirement, reduction in complement,
transfer to Farm Bureau agent or Agency Manager status, company transfer to a
multi-line state Farm Bureau affiliate, military leave, permanent disability, or
death, the cash incentive payment will be prorated based upon completed service
as an eligible employee during the plan year, assuming all other criteria have
been met.
 
6. Payment for deceased employee's cash incentive pay will be made to the
beneficiary on record for group life insurance, if living; otherwise to
surviving spouse, if living; otherwise to employee's estate.
 
7. In the event an employee's active employment terminates prior to the last
working day of the plan year for any other reason not included in bullet #5, all
rights to a cash incentive will be forfeited.
 
Participation in the Management Performance Plan does not guarantee employment,
nor does participation at any time guarantee ongoing participation. In addition,
the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion.
 
Base Salary
 
Cash incentive payments are made based on a percentage of the participant's base
salary, based on the level of achievement of corporate goals as determined by
the Management Development and Compensation Committee. For this purpose, base
salary consists of the employee's regular monthly rate of pay, including any
retro pay adjustments, during the plan year. Cash payments for unused vacation
at termination are not included in base salary.
 
Payments of Cash Incentives 
 
Subject to the negative discretion of the Management Development and
Compensation Committee to limit or eliminate payment of cash incentives,
payments will be made annually to each eligible participant, subject to the
attainment level of the goals, on or before March 15 for the prior plan year.
For example, payment based upon attainment of 2010 goals will be made no later
than March 15, 2011.
 
Cash incentive payments made under the Management Performance Plan are
considered compensation for purposes of calculating group life, accidental death
& dismemberment, and disability income benefits. In addition, this cash
incentive payment will be included in the calculation of retirement benefits. 
 
Cash incentive payments will be made in a single, separate, lump sum payment and
are subject to federal and state taxes. Cash incentive payments may also be
subject to court-ordered child support, garnishments, wage assignments and tax
levies. Cash incentive payments are not subject to voluntary payroll deductions,
including but not limited to 401(k) loan payments, United Way, insurance premium
and flex deductions. Cash incentive payments for active employees are eligible
for the 401(k) deduction and 401(k) match provision.
 
Employees Grade 50 and above may elect to defer cash incentive payments in
accordance with all terms and conditions of the FBL Financial Group, Inc.
Executive Salary and Bonus Deferred Compensation Plan.
 

4
